In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-14-00316-CR


                               JOYCE MARIE ACEY, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 251st District Court
                                       Potter County, Texas
                    Trial Court No. 67,658-C, Honorable Ana Estevez, Presiding

                                         February 5, 2015

                                MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Joyce Marie Acey, entered a plea of guilty to the offense of failure to

comply with sex offender registration requirements1 and, pursuant to a plea agreement

was placed on deferred adjudication community supervision for a period of four years.

Subsequently, the State of Texas filed a motion to adjudicate her guilty of the offense of

failure to comply with sex offender registration requirements. Appellant entered pleas of

“not true” to two of the ten allegations and “true” to the other eight allegations. After

      1
          See Tex. Crim. Proc. Code Ann. art. 62.102(c) (West Supp. 2014).
hearing the evidence, the trial court found that all ten allegations were true. Thereafter,

the trial court found appellant guilty of the primary offense and assessed her

punishment at confinement in the Institutional Division of the Texas Department of

Criminal Justice for a period of five years. Appellant gave notice of appeal. We will

affirm.


          Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of her

motion to withdraw, counsel certifies that she has diligently reviewed the record, and in

her opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that she

has provided appellant a copy of the Anders brief and motion to withdraw, and

appropriately advised appellant of her right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of her right to file a pro se response. Additionally, appellant’s counsel

has certified that she has provided appellant with a copy of the record to use in

preparation of a pro se response and a motion to seek a printed copy of the record.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has not

filed a response.


          By her Anders brief, counsel reviewed all grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

                                              2
arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.2




                                                           Mackey K. Hancock
                                                               Justice


Do not publish.




        2
         Counsel shall, within five days after this opinion is handed down, send her client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3